NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


KEITH A. NOLL, DOC #098136,      )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D18-3105
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed May 29, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Lee
County; Joseph C. Fuller, Jr., Judge.

Keith A. Noll, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Kiersten Jensen,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.


CASANUEVA, VILLANTI, and SMITH, JJ., Concur.